Citation Nr: 1820806	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before the undersigned at a March 2016 videoconference hearing.  A transcript of that hearing is of record.  The Board remanded this case for development in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran has asserted that he has ischemic heart disease as a result of exposure to herbicide agents while in active service.  Specifically, the Veteran has reported that while stationed at Clark Air Base in the Republic of the Philippines, he had a brief temporary duty assignment at Tan Son Nhut Air Base in Vietnam.

Previous development was conducted to attempt to verify the Veteran's in-country service in the Republic of Vietnam.  In November 2016, the Board remanded the claim to specifically obtain records pertaining to flight records between Clark Air Base and Tan Son Nhut Air Base, personnel records explaining the Veteran's receipt of the Armed Forces Expeditionary Medal, and records regarding the Veteran's reported receipt of danger pay for serving in Vietnam.  Requests for information made by the RO following the November 2016 Board remand included instructions to furnish complete service medical records and personnel files, and to furnish any documents showing exposure to herbicides.  In response, a note is of record indicating all requested records, service medical and personnel, had been shipped, and that there were no records of exposure to herbicide agents.  No requests made or responses received specifically addressed flight records, pay records of danger pay, or the Veteran's receipt of the Armed Forces Expeditionary Medal.  The Board finds that additional efforts to obtain the requested development are necessary to comply with the previous remand, and to ensure proper development is conducted.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian, to include the National Archives and Records Administration, the National Personnel Records Center, Department of Veterans Affairs Records Management Center, Air Force Personnel Center, or any other appropriate agency and exhaust all avenues of development, including by obtaining copies of all relevant TDY orders, disembarkation forms, flight logbooks, and pay records in an effort to determine whether at any point between July 1965 and January 1966, the Veteran served in Vietnam, including at Tan Son Nhut Air Base.  The RO should specifically attempt to obtain records of the Veteran's pay during that period, including the receipt of danger pay after returning to Clark Air Base from Vietnam, and should also attempt to obtain records regarding the Veteran's receipt of the Armed Forces Expeditionary Medal.  The RO should attempt to obtain flight logs from the above time period between Clark Air Base and Tan Son Nhut Air Base.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to obtain and submit the evidence.

2.  Then, readjudicate the claim. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

